DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4, 5, 7, 9, and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/22.
Applicant's election with traverse of Claims 15-20 in the reply filed on 2/22/22 is acknowledged.  The traversal is on the ground(s) that lack of unity was not proven.  This is not found persuasive because of the grounds of rejection used below that shows that the special technical feature does not make a contribution over prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandelartz USPA_20100132540_A1 as evidenced by Papenfuhs USPA_20040065229_A1.
1.	Regarding Claim 15, Mandelartz discloses teaches a unidirectional ballistic glass (paragraph 0001), comprising:
an exterior side (left side of figure) and an interior side (right side of figure) opposite from the exterior side (figure);
a plurality of glass sheets 1,3,5 (paragraphs 0035-0037) attached to each other by adhesive intermediate layers 2,4 (paragraphs 0040 and 0041), the plurality of glass sheets including an exterior glass sheet 1 that is, among the plurality of glass sheets, nearest to or at the exterior side of the unidirectional ballistic glass and an interior glass sheet 5 that is, among the plurality of glass sheets, nearest to the interior side of the unidirectional ballistic glass, and a middle glass sheet 3 disposed between the exterior glass sheet and the interior glass sheet (figure);
a ballistic steel layer 20 disposed along peripheral edge or edges of the middle glass sheet (paragraph 0043 and figure) and attached to the exterior glass sheet and the interior glass sheet by the adhesive intermediate layers 2,30 (figure); and
a hydrophobic polymer layer 10 (paragraphs 0031, 0042; where PVB having a low plasticizer content such as 19 parts of adipate can be used) disposed between a 11 (paragraph 0038) and the interior glass sheet (figure). As evidenced by Papenfuhs, it is known to use PVB with a plasticizer content, such as adipates (paragraphs 0004, 0022, and Examples) as low as 15 parts (paragraph 0018) that can act as hydrophobic (paragraph 0003) useable in laminated safety glasses (Title). Thus, said PVB with low plasticizer content layer 10, of Mandelartz, will correspond to the claimed hydrophobic layer. Given that instant, independent Claim 15 does not particularly define by permitting “separation” by some property that quantifies peelability/releasability, it would be expected for the afore-described PVB with low plasticizer hydrophobic layer, of Mandelartz, to inherently fulfill this undefined and open-ended limitation.
2.	Regarding Claim 17, Mandelartz discloses using PVC and PU as encapsulation material (paragraph 0018) that portion of the end face of said laminated structure which lies between the end face of the sheet for dampening the impact of a projectile and at least part of the armoring insert (paragraph 0008).
3.	Regarding Claims 18-20, Mandelartz also discloses that said PVC and PU encapsulation material is set back from the edge of the first glass sheet in such a way that this encapsulation material forms, with the edge of the adhesive layer connecting the first and second glass sheets and the edge of the armoring insert (paragraph 0016).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandelartz USPA_20100132540_A1 as evidenced by Papenfuhs USPA_20040065229_A1, as applied to Claim 15, and further in view of Mannheim Astete USPA_20080032104_A1.
Mandelartz does not disclose using a ionomeric material in its adhesive layer, but as shown above, Mandelartz as evidenced by Papenfuhs does disclosed using hydrophobic material.
5.	Mannheim Astete discloses armored glass composition (Title) that uses adherent elements comprising ionomer-modified PVBs (paragraph 0002). Mannheim Astete further discloses that its invention results in superior ballistic protection (Abstract).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adhesive layers, of Mandelartz as evidenced by Papenfuhs, by using ionomer-modified PVBs, of Mannheim Astete. One of ordinary skill in the art would have been motivated in doing so in order to obtain superior ballistic protection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 8, 2022